


109 HR 1344 : Lower Farmington River and Salmon

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 1344
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Wild and Scenic Rivers Act to
		  designate a segment of the Farmington River and Salmon Brook in the State of
		  Connecticut for study for potential addition to the National Wild and Scenic
		  Rivers System, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lower Farmington River and Salmon
			 Brook Wild and Scenic River Study Act.
		2.Designation of
			 additional segment of Farmington River and Salmon Brook in Connecticut for
			 study for potential addition to National Wild and Scenic Rivers System
			(a)FindingsThe
			 Congress finds the following:
				(1)The Farmington
			 River and Salmon Brook in the State of Connecticut possess important resource
			 values, including wildlife, ecological, and scenic values, and historic sites
			 and a cultural past important to America’s heritage.
				(2)There is a
			 longstanding interest among State and local officials, area residents, and
			 river and brook users in undertaking a concerted cooperative effort to manage
			 the river and brook in a productive and meaningful way.
				(b)DesignationSection
			 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by
			 adding at the end the following new paragraph:
				
					(139)Lower Farmington River and Salmon
				Brook, ConnecticutThe segment of the Farmington River downstream
				from the segment designated as a recreational river by section 3(a)(156) to its
				confluence with the Connecticut River, and the segment of the Salmon Brook
				including its mainstem and east and west
				branches.
					.
			(c)Time for
			 submissionNot later than three years after the date of the
			 enactment of this Act, the Secretary of the Interior shall submit to Congress a
			 report containing the results of the study required by the amendment made by
			 subsection (b).
			
	
		
			Passed the House of
			 Representatives September 25, 2006.
			Karen L. Haas,
			Clerk.
		
	
